Name: Commission Directive 98/11/EC of 27 January 1998 implementing Council Directive 92/75/EEC with regard to energy labelling of household lamps (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  energy policy;  consumption;  marketing;  electronics and electrical engineering
 Date Published: 1998-03-10

 10.3.1998 EN Official Journal of the European Communities L 71/1 COMMISSION DIRECTIVE 98/11/EC of 27 January 1998 implementing Council Directive 92/75/EEC with regard to energy labelling of household lamps (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances (1), and in particular Articles 9 and 12 thereof, Whereas under Directive 92/75/EEC, the Commission is to adopt implementing directives in respect of household appliances including lighting sources (lamps); Whereas electricity use by lamps accounts for a significant part of total Community electricity demand; whereas the scope for reduced energy use by lamps is substantial; Whereas the Community, confirming its interest in an international standardisation system capable of producing standards that are actually used by all partners in international trade and of meeting the requirements of Community policy, invites the European standards organisations to continue their cooperation with international standards organisations; Whereas the European Committee for Standardisation (CEN) and the European Committee for Electrotechnical Standardisation (Cenelec) are the bodies recognised as competent to adopt harmonised standards in accordance with the general guidelines for cooperation between the Commission and those two bodies signed on 13 November 1984; whereas, within the meaning of this Directive, a harmonised standard is a technical specification (European standard or harmonisation document) adopted by Cenelec, on the basis of a remit (mandate) from the Commission in accordance with Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (2), as last amended by Commission Decision 96/139/EC (3), and on the basis of those general guidelines; Whereas the measures set out in this Directive are in accordance with the opinion of the committee set up under Article 10 of Directive 92/75/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive shall apply to household electric lamps supplied directly from the mains (filament and integral compact fluorescent lamps), and to household fluorescent lamps (including linear, and non-integral compact fluorescent lamps), even when marketed for non-household use. Where an appliance can be taken apart by end users, for the purposes of this Directive the lamp shall be the part(s) which emit(s) the light. 2. The following lamps shall be excluded from the scope of this Directive: (a) those with a luminous flux of more than 6 500 lumens; (b) those with an input power of less than 4 watts; (c) reflector lamps; (d) those marketed or commercialised primarily for use with other energy sources, such as batteries; (e) those not marketed or commercialised primarily for the production of light in the visible range (400 to 800 nm); (f) those marketed or commercialised as part of a product, the primary purpose of which is not illuminative. However, where the lamp is offered for sale, hire or hire purchase or displayed separately, for example as a spare part, it shall be included. 3. For lamps referred to in paragraph 2, labels and fiches may be provided in accordance with this Directive, provided that harmonised measurement standards applicable to such lamps have been adopted and published in accordance with paragraph 4. 4. The information required by this Directive shall be produced in accordance with harmonised standards, the reference numbers of which have been published in the Official Journal of the European Communities and for which Member States have published the reference numbers of the national standards transposing those harmonised standards. 5. The harmonised standards referred to in paragraph 4 shall be drawn up under a mandate from the Commission in accordance with Directive 83/189/EEC. 6. In this Directive, except where the context otherwise requires, expressions used shall have the same meaning as in Directive 92/75/EEC. Article 2 1. The technical documentation referred to in Article 2(3) of Directive 92/75/EEC shall include: (a) the name, trade mark and address of the supplier; (b) a general description of the lamp, sufficient for it to be uniquely identified; (c) information, including drawings as relevant, on the main design features of the model and in particular those which appreciably affect its energy consumption; (d) reports of relevant measurement tests carried out on the model under the test procedures of the harmonised standards referred to in Article 1(4); (e) operating instructions, if any. 2. The label referred to in Article 2(1) of Directive 92/75/EEC shall be as specified in Annex I to this Directive. The label shall be placed or printed on, or attached to, the outside of the individual packaging of the lamp. Nothing else placed or printed on, or attached to, the individual packaging of the lamp shall obscure it or reduce its visibility. Annex I specifies how the label may be displayed in the case of very small packaging. 3. The fiche referred to in Article 2(1) of Directive 92/75/EEC shall be as specified in Annex II to this Directive. 4. In the circumstances referred to in Article 5 of Directive 92/75/EEC, and where the offer for sale, hire or hire purchase is provided by means of a printed communication, such as a catalogue, that printed communication shall include all the information specified in Annex III to this Directive. 5. The energy efficiency class of a lamp, as specified on the label and the fiche, shall be determined in accordance with Annex IV. Article 3 Member States shall take all necessary measures to ensure that all suppliers and dealers established in their territory fulfil their obligations under this Directive. Article 4 1. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive by 15 June 1999. They shall forthwith inform the Commission thereof. They shall apply those provisions from 1 July 1999. However, Member States shall allow until 31 December 2000:  the placing on the market, the commercialisation and/or the display of products, and  the distribution of product brochures referred to in Article 3(2) of Directive 92/75/EEC and printed communications referred to in Article 2(4) of this Directive, which do not conform with this Directive. When Member States adopt the provisions referred to in the first subparagraph, they shall contain a reference to this Directive, or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field governed by this Directive. Article 5 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Article 6 This Directive is addressed to the Member States. Done at Brussels, 27 January 1998. For the Commission Christos PAPOUTSIS Member of the Commission (1) OJ L 297, 13.10.1992, p. 16. (2) OJ L 109, 26.4.1983, p. 8. (3) OJ L 32, 10.2.1996, p. 31. ANNEX I THE LABEL Label design 1. The label shall be chosen from the following illustrations. Where the label is not printed on the packaging but a separate label is placed on, or attached to the packaging, the colour version shall be used. If the black on white version of the label is used, the printing and background may be in any colours that preserve the legibility of the label. 2. The following notes define the information to be included: Note I. The energy efficiency class of the lamp, determined in accordance with Annex IV. This indicator letter shall be placed at the same level as the relevant arrow. II. The luminous flux of the lamp in lumens, measured in accordance with the test procedures of the harmonised standards referred to in Article 1(4). III. The input power (wattage) of the lamp, measured in accordance with the test procedures of the harmonised standards referred to in Article 1(4). IV. The average rated life of the lamp in hours, measured in accordance with the test procedures of the harmonised standards referred to in Article 1(4). Where no other information on the life of the lamp is included on the packaging, this may be omitted. 3. Where the information specified in II, III and, where applicable, IV of point 2 is included elsewhere on the packaging of the lamp, it may be omitted from the label, as may the box that contains it. The label shall then be chosen from the following illustrations: Printing 4. The following defines certain aspects of the label: The label shall be contained in a blank border of at least 5 mm, as shown. Where there is no side of the packaging that is large enough to contain the label and this blank border, or where this would cover more than 50 % of the surface area of the largest side, the label and border may be reduced but by no more than is required to meet both these conditions. However in no case may the label be reduced to less than 40 % (by length) of its standard size. Where the packaging is too small to take such a reduced label, the label must be attached to the lamp or the packaging. However, where a full-size label is displayed together with the lamp (for example attached to the shelf on which the lamp is displayed) then the label may be omitted. Colours used Colour version: CMYB  cyan, magenta, yellow, black. Ex. 07X0: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. Arrows A : X0X0 B : 70X0 C : 30X0 D : 00X0 E : 03X0 F : 07X0 G : 0XX0 Outline colour X070 All text is in black. The background is white. ANNEX II The fiche The fiche shall contain the information specified for the label (1). (1) Where product brochures are not supplied, the label provided with the product can also be considered to be the fiche. ANNEX III MAIL ORDER AND OTHER DISTANCE SELLING Mail order catalogues and other printed communications referred to in Article 2(4) shall contain either a copy of the label, or the following information, given in the order specified: 1. Energy efficiency class (Annex I, Note I) Expressed as Energy efficiency class ... on a scale of A (more efficient) to G (less efficient). Where this information is provided in a table this may be expressed by other means provided it is clear that the scale is from A (more efficient) to G (less efficient). 2. Luminous flux of the lamp (Annex I, Note II) 3. Input power (Annex I, Note III) 4. Average rated life of lamp (Annex I, Note IV) (Where no other information on the life of the lamp is given in the catalogue, this may be omitted). ANNEX IV The energy efficiency class of a lamp shall be determined as follows: Lamps shall be classified in class A if:  Fluorescent lamps without integral ballast (those requiring a ballast and/or other control gear to connect them to the mains)  Other lamps where Ã ¦ is the lumen output of the lamp where W is the power input into the lamp in watts. If a lamp is not classified in class A, a reference wattage WR shall be calculated as follows: , when Ã ¦ > 34 lumens 0,2 Ã ¦, when Ã ¦  ¤ 34 lumens where Ã ¦ is the lumen output of the lamp. An energy efficiency index E1 is then set as where W is the power input into the lamp in watts. The energy efficiency classes are then set in accordance with the following table: Energy efficiency class Energy efficiency index E1 B E1 < 60 % C 60 %  ¤ E1 < 80 % D 80 %  ¤ E1 < 95 % E 95 %  ¤ E1 < 110 % F 110 %  ¤ E1 < 130 % G E1  ¥ 130 %